—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *725entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit assaulting another inmate and fighting. The correction officer who wrote the misbehavior report testified that he had undertaken an investigation of a suspected fight after observing that the inmate who shared petitioner’s cell had sustained severe bruises and bite marks. Under questioning, the inmate admitted that his injuries were the result of an assault perpetrated by petitioner. The correction officer’s investigation report containing this information was introduced in evidence, as was a medical report prepared by the infirmary nurse who had examined the injured inmate, who related that the injured inmate had sustained a deviated septum, bruises under both eyes, abrasions on the back of his neck, a golf-ball sized swollen area on the left side of his head and bite marks on his left upper arm.
We find that substantial evidence was presented in support of the determination of petitioner’s guilt (see, Matter of Lopez v Goord, 284 AD2d 757; Matter of Lunney v Selsky, 275 AD2d 820, 821). To the extent that petitioner’s testimony and that of his witnesses conflicted with the other evidence presented at the hearing, this created an issue of credibility that was appropriately resolved in the discretion of the Hearing Officer (see, Matter of Soto v New York State Dept, of Correctional Servs., 275 AD2d 851). The remaining issues raised herein have been examined and found to be without merit.
Crew III, J. P., Peters, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.